DISMISS and Opinion Filed March 29, 2019




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00464-CV

                           METROCARE SERVICES, Appellant
                                       V.
                              CANDACE LOVE, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-17677

                            MEMORANDUM OPINION
                     Before Justices Bridges, Partida-Kipness, and Carlyle
                                  Opinion by Justice Bridges
       Appellant has filed an unopposed motion to dismiss this appeal stating the parties have

resolved “the matters upon which this appeal is based” and no longer wish to pursue, prosecute,

or continue its appeal. We grant appellant’s motion and dismiss this appeal. TEX. R. APP. P.

42.1(a).




                                                /David L. Bridges/
                                                DAVID L. BRIDGES
                                                JUSTICE


180464F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 METROCARE SERVICES, Appellant                    On Appeal from the 44th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00464-CV       V.                      Trial Court Cause No. DC-17-17677.
                                                  Opinion delivered by Justice Bridges.
 CANDACE LOVE, Appellee                           Justices Partida-Kipness and Carlyle
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that each party bear their own costs of this appeal.


Judgment entered March 29, 2019.




                                            –2–